 In the Matter of STANDARD OIL COMPANY OF CALIFORNIAaidSAILORS'UNION OF THE PACIFIC, AFFILIATED WITH AMERICAN FEDERATION OFLABORIn the Matter of STANDARD OIL COMPANY OF CALIFORNIAandSEAFARERSINTERNATIONAL UNION OF NORTI-I AMERICA, PACIFIC DISTRICT, ENGINEDIVISION, AFFILIATED WITH AMERICAN FEDERATION OF LABORIn the Matter of STANDARD OIL COMPANY OF CALIFORNIAandSEAFARERSINTERNATIONAL UNION OF NORTH AMERICA, PACIFIC DISTRICT, STEW-ARDS' DIVISION, AMERICAN FEDERATION OF LABORIn the Matter Of STANDARD OIL COMPANY OF CALIFORNIAandNATIONALMARITIME UNIONCases Nos. 00-R-1125 through 20-R-1127 and 20-R-1139,respectively,FOURTH SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTION'August 2, 1945The Board having provided in its Third Supplemental Decisionand Order issued on June 30, 1945,1 vacating and setting aside the elec-tion and subsequent run-off election in the stewards' department unit,that a new election in the said unit would be directed when the .Re--gional Director advised that the time was appropriate for a newelection, and the Regional Director having notified the Board on July12, 1945, that the time is now appropriate, we shall direct that asecond election by secret ballot be conducted among the employees inthe stewards' department unit heretofore found appropriate in our-Decision and Direction of Election issued herein on September 23,1944.2In view of the present uncertainty as to the arrival, departure,routes, and personnel of vessels under the Company's present opera-tions, we shall direct that the Regional Director for the TwentiethRegion, under whose direction the election will be held, shall determinethe exact time, place, and procedure for giving notice of the election162 N. L. R.B. 1068.2 58 N. L.R B. 554.63 N. L. R. B., No. 13.112 STANDARD OIL COMPANY OF CALIFORNIAand for balloting.Those eligible to vote will be employees employedon each vessel as of the date of this Direction of Election, subject to,the limitations and additions set forth in the Second Direction.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard OilCompany of California, San Francisco, California, an election bysecret ballot shall be conducted as soon as convenient and beginningas promptly as is practicable after the date of this Second Direction,under the direction and supervision of the Regional Director for theTwentieth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the stewards'department unit heretofore found appropriate in Section IV of ourDecision and Direction of Elections issued on September 26, 1944, whowere employed on each vessel as of the date of this Second Direction,including employees who are not now or at the time balloting takesplace at work because they are ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by Seafarers International Union ofNorth America, Pacific District, Stewards' Division, affiliated withthe American Federation of Labor, or by National Maritime Union,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining or by neither.